Case 1:20-cr-00337-GLR Document 28-1 Filed 05/20/21 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

5 Hote hike REE Ree ERIE Se cee SS cee oe xX
UNITED STATES OF AMERICA

Vv.

Criminal No. 1:20-cr-00337-GLR

STEPHEN SNYDER,

Defendant.
wee ee ee ee ee eee ee ee ee eee X

ORDER SEALING FILINGS

Upon consideration of the Corrected Motion to Seal filed by Stephen L. Snyder, Defendant
and any Opposition thereto, it is hereby ORDERED
(1) That Snyder’s Motion is GRANTED; and it is further ORDERED
(2) That Snyder’s (1) Response of Stephen L. Snyder, Defendant, in Opposition
to United States’ Motion to Disqualify, (2) Exhibits in Support of Response, (3) Defendant’s
Request for Hearing On United States’ Motion to Disqualify, (4) proposed Order, (5) Motion for
Leave to Submit Additional Declaration For Jn Camera Inspection Only and (6) proposed Order,
are hereby SEALED from public viewing until such time as the Court may determine that such

sealing is no longer necessary.

3a 1 [40a | Je Harel?

The Hon. George L. Russell, III
United States District Court Judge

 
